        Case 3:17-cv-02073-VLB Document 61 Filed 12/09/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

PROTECT OUR DEFENDERS, et al.,           :
                                         :
      Plaintiffs,                        :         No. 3:17-cv-2073 (VLB)
                                         :
v.                                       :
                                         :
DEPARTMENT OF DEFENSE, et al.            :         DECEMBER 9, 2019
                                         :
      Defendants.                        :

MOTION FOR EXTENSION OF TIME, NUNC PRO TUNC, TO PRODUCE RECORDS

      Pursuant to Fed. R. Civ. P. 6(b) and D. Conn. L. Civ. R. 7(b)(1), defendant

Department of Defense (“DOD”) respectfully requests that the Court enter an order

extending by sixty days the deadline to produce responsive, non-exempt records

with regard to certain items of plaintiffs’ FOIA requests, as detailed below.

Defendant files this motion nunc pro tunc due to (1) defense counsel’s inability to

connect with the responsible staff person at the agency Air Force, due to a change

in agency personnel, which has prevented counsel from receiving an update on the

status of the search and production efforts, and (2) the fact that plaintiffs and

defendants have been actively negotiating another component of the case, which

became defendant’s focus with respect to this matter.

      The current production deadline was November 30, 2019, based on the

Court’s order (doc. #60). This motion is the second extension of time requested by

DOD regarding this deadline. The extension will not affect any other deadline

presently scheduled. Earlier today defendant sent an e-mail to plaintiffs’ counsel

and placed a phone call, leaving a voicemail, requesting to know plaintiffs’

position, and has not yet received a reply; defendant is nevertheless filing this
        Case 3:17-cv-02073-VLB Document 61 Filed 12/09/19 Page 2 of 4



motion without knowledge of plaintiffs’ position due to the nunc pro tunc nature of

the request and defendant’s desire to file the request as soon as possible after the

deadline. D. Conn. L. Civ. R. 7(b)(2).

      This request pertains to only one category of records addressed by the

parties’ joint status report. Doc. #55. Defendant has already produced items to

satisfy plaintiff’s request for redacted staff judge advocate biographies.        This

request for an extension relates to records responsive to plaintiffs’ Second

Request, Item #7 (records relating to the “race and discipline working group”).

      Pursuant to D. Conn. L. Civ. R. 7(b)(1), motions for time will be granted for

good cause. Good cause exists to grant this motion. Defendant requests an

additional sixty days in order to thoroughly utilize the search terms discussed in

the Court’s Memorandum of Decision Granting in Part and Denying in Part

Defendants’ Motion for Summary Judgment (doc. # 52), in connection with the Air

Force’s “race and discipline working group.” Since the parties’ joint status report,

the defendant has been working with the subject agency to determine what data

fields are available, to whom, in order to conduct searches. Information that came

to light in October made clear that some additional work was necessary for the

searches.

      Pursuant to D. Conn. L. Civ. R. 7(b)(3), requests for time must be filed at least

three days before the subject deadline, or require a showing of good cause.

Defendant has good cause for filing this request late. In late October, the agency

staff person responsible for coordinating the subject search stated that a portion

of materials would be ready for production in a matter of weeks, before she left



                                          2
        Case 3:17-cv-02073-VLB Document 61 Filed 12/09/19 Page 3 of 4



agency employment. Indeed, on October 28, 2019, in Defendant’s first motion for

time with respect to this deadline (doc. #59), DOD wrote that “defendant anticipates

that some records will be ready for production earlier than the new proposed

deadline, and will produce those records on a rolling basis as they are available.”

In November, defense counsel tried to ascertain the status of those records, but

has been unable to do so. Around the same time, plaintiffs’ counsel and defense

counsel began corresponding regarding a related issue in the case, and defendant

has been diligently working to try to resolve that issue.        Toward the end of

November, and into early December, defense counsel and agency counsel had

difficulty connecting due to travel out of state, unexpected sick leave out of office,

and the management of other filing deadlines. Also, it only recently became clear

that defendant could not comply with the rolling deadline. Defendant was focused

on these communication issues and the resolution of the issue raised by plaintiffs’

counsel, and only today caught the error that the deadline had already passed, but

did not intentionally violate the production deadline and respectfully apologizes for

having done so. Defendant has requested an extension at the first practicable

opportunity, and will remain diligent with respect to future deadlines.

      For the reasons articulated above, defendant respectfully requests an

extension of 60 days from today, until February 7, 2020, to complete production of

the outstanding records addressed in the parties July 30, 2019 status report.




                                          3
Case 3:17-cv-02073-VLB Document 61 Filed 12/09/19 Page 4 of 4




                                 Respectfully submitted,

                                 JOHN H. DURHAM
                                 United States Attorney
                                 /s/ Natalie N. Elicker
                                 Natalie N. Elicker, ct28458
                                 Assistant United States Attorney
                                 157 Church Street
                                 New Haven, CT 06510
                                 Telephone: (203) 821-3700
                                 Fax: (203) 773-5373
                                 Email: Natalie.Elicker@usdoj.gov




                             4
